     Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 1 of 12. PageID #: 90




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 The Noco Company, Inc.,                           Case No. 1:20-cv-02615-PAB

                                Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 Shenzhen Xinguodu Technology                      MEMORANDUM                OPINION            AND
 Co., Ltd. d/b/a Megawise,                         ORDER

                                Defendant



         Currently pending is Plaintiff The Noco Company, Inc.’s Motion for Leave to Serve

Defendant by Alternative Means. (Doc. No. 11.) For the following reasons, Plaintiff’s Motion is

GRANTED, as follows.

I.       Background

         On November 20, 2020, Plaintiff The Noco Company, Inc. (“Plaintiff” or “Noco”) filed a

Complaint for Trademark Infringement and related claims against Defendant Shenzhen Xinguodu

Technology Co., Ltd. d/b/a Megawise (“Defendant” or “Megawise”). (Doc. No. 1.) According to

Plaintiff, Defendant is organized under the laws of China and engaged in the design, manufacture,

and sale of battery chargers and jump starters under the brand name “Megawise.” Megawise is

alleged to be a Chinese entity with a Chinese principal place of business. (Id. at ¶¶ 3, 10.)
  Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 2 of 12. PageID #: 91




        Noco is an Ohio corporation that designs, manufactures, and sells battery chargers, portable

power devices, and battery products and accessories. (Id. at ¶ 2.) On September 15, 2015, Noco

registered a trademark with the U.S. Patent and Trademark Office (USPTO) for “ULTRASAFE®,”

with Registration No. 4,811,656 (the “Trademark”), covering “battery jump starters, battery chargers,

battery packs, [and] inverters” in International Class 009. (Id. at ¶¶ 18-19 & Ex. 1.) Noco also

obtained an international registration of the Trademark covering the same goods, with registration

number 1481445. (Id. at ¶ 20 & Ex. 2.) In the Complaint, Noco alleges that “Megawise is using the

Trademark in connection with its advertisement, offering for sale, and sales of battery chargers and

jump starters as well as in the course of performing retail services online.” (Id. at ¶ 25.) Specifically,

Megawise is alleged to be “unlawfully and unfairly promoting its competing products by using

phrases protected by Noco’s Trademark, including ‘Ultra Safe.’” (Id. at ¶ 26.)

        Noco alleges that Defendants sell their products to consumers in the United States online,

using Amazon.com, through the Amazon storefront Megawise, through its own website,

megawise.com, and possibly other websites. See Declaration of Alexander M. Welsh (Doc. No. 11-

1 at ¶¶ 5-6). Prior to initiating the instant lawsuit, Noco, through counsel, attests that “Defendant’s

Amazon username was the only identifying information available to Noco at the time it discovered

Defendant’s infringement.” (Id. at ¶ 7.) Noco filed its Complaint on November 20, 2020, and ten

days later, sent the summons and Complaint by registered mail to a Chinese address (the “City

Holiday Address”) for Defendant that Noco found through a USPTO TESS search. (Id. at ¶¶ 8-9.)

For reasons unknown to Noco, the U.S. Postal Service never delivered the summons and Complaint

to the address. (Id. at ¶ 10.)




                                                    2
  Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 3 of 12. PageID #: 92




       On April 2, 2021, Noco sent a request to waive service to Defendant at the City Holiday

Address, this time via Federal Express. (Id. at ¶ 11.) This package was returned for the reasons of

“incorrect address” and “customer unavailable or business closed.” (Id. at ¶ 12.) Also on April 2,

2021, Noco sent a Waiver Package to a second, similar Chinese address located in documents that

Defendant had filed with the USPTO (the “Taoyuan Street Address”). (Id. at ¶ 13.) The Waiver

Package sent to this second address was also returned for “incorrect address” and “customer

unavailable or business closed.” (Id. at ¶ 14.)

       In further efforts to locate Defendant, Noco, through counsel, communicated with two

attorneys who were listed as representing Megawise on filings with the USPTO. (Id. at ¶ 15.) The

first attorney, Lisa Dunner, after initially stating that she would communicate with Megawise

regarding Noco’s waiver request, later represented that she was unable to reach her client. (Id. at ¶

16.) The second attorney Noco contacted, Timothy Wang, communicated that he was not employed

to represent Megawise in this present litigation. (Id. at ¶ 17.) As a result of these difficulties in

locating a valid address to reach Defendant, Noco attests through counsel that it has searched several

sources in its efforts to locate Megawise’s address. (Id. at ¶ 18.) For example, Noco has searched

Defendant’s website, the TransUnion commercial database, the USPTO database TESS, various

social media sites, OpenCorporates, and Google. (Id.) Noco attests that to date, it “has attempted to

contact Megawise at each and every point of contact and address that Megawise represents to the

public” and that it “has been unable to locate Defendant’s correct address.” (Id. at ¶¶ 19-20.)

       Concurrent with Noco’s efforts to send Waiver Packages to the physical addresses it was able

to locate for Defendant, Noco on April 1, 2021, also emailed a scanned, digital copy of the complete

Waiver Package to the email address “support@megawise.com.” (Id. at ¶ 21.) This email address is


                                                  3
  Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 4 of 12. PageID #: 93




connected with Megawise’s business and is listed on Megawise’s website and product manuals. (Id.)

Noco attests that this email did not bounce back nor did it indicate that the email had been rejected

or undelivered. (Id. at ¶ 22.)

       On August 20, 2021, Noco filed the instant Motion seeking leave pursuant to Fed. R. Civ. P.

4(f)(3) to serve Defendant by email. (Doc. No. 11.) As this Defendant has not been served, no

opposition has been filed.

II.    Legal Standard

       As the Sixth Circuit has noted, the requirement of proper service of process “is not some

mindless technicality.” Friedman v. Estate of Presser, 929 F.2d 1151, 1156 (6th Cir. 1991). See also

Federal Trade Commission v. Repair All PC, LLC, 2017 WL 2362946 at * 2 (N.D. Ohio May 31,

2017). Rather, service of a summons and complaint “must meet constitutional due process and the

requirements of the federal rules in order for jurisdiction to exist over a defendant.” Federal Trade

Commission, 2017 WL 2362946 at *2.

       Federal Rule of Civil Procedure 4(h) governs international service of process on foreign

businesses. Specifically, this Rule authorizes service of process on a foreign business in the same

“manner prescribed by Rule 4(f) for serving an individual, except personal delivery . . .” Fed. R. Civ.

P. 4(h)(2). Rule 4(f) provides, in relevant part, as follows:

       Unless federal law provides otherwise, an individual . . . may be served at a place not
       within any judicial district of the United States:

       (1) by any internationally agreed means of service that is reasonably calculated to give
       notice, such as those authorized by the Hague Convention on the Service Abroad of
       Judicial and Extrajudicial Documents;

       ***

       (3) by other means not prohibited by international agreement, as the court orders.

                                                   4
     Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 5 of 12. PageID #: 94




Fed. R. Civ. P. 4(f). 1

           Here, the United States and China are both signatories to the Hague Convention on the Service

Abroad of Judicial and Extrajudicial Documents (hereinafter “the Hague Convention”), as referenced

in Rule 4(f)(1). See Noco Company v. Liu Chang, 2019 WL 2135665 at *2 (N.D. Ohio May 15,

2019). 2 The Hague Convention is a multilateral treaty that was designed to supply a simple way to

serve process abroad, assure that foreign defendants receive actual and timely notice of suit, and

facilitate proof of service. See Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698

(1988); Water Splash, Inc. v. Menon, ---- U.S. -----, 137 S.Ct. 1504, 1507 (2017). The Hague

Convention states that it “shall apply in all cases, in civil or commercial matters, where there is

occasion to transmit a judicial or extrajudicial document for service abroad.” Hague Convention,

Art. 1. As the Supreme Court has noted, “[t]his language is mandatory,” and compliance with the

Hague Convention is required “in all cases in which it applies.” Volkswagenwerk Aktiengesellschaft,

486 U.S. at 699.

           “The primary innovation of the Convention is that it requires each state to establish a central

authority to receive requests for service of documents from other countries.” Id. at 698. The central

authority must attempt to serve the defendant by a method that is compatible with the receiving

country’s domestic laws, and then provide the applicant with a certificate either confirming that



1
  Rule 4(f)(2) applies “if there is no internationally agreed means, or if an international agreement allows but does not
specify other means, by a method that is reasonably calculated to give notice: (A) as prescribed by the foreign country's
law for service in that country in an action in its courts of general jurisdiction; (B) as the foreign authority directs in
response to a letter rogatory or letter of request; or (C) unless prohibited by the foreign country's law, by: (i) delivering a
copy of the summons and of the complaint to the individual personally; or (ii) using any form of mail that the clerk
addresses and sends to the individual and that requires a signed receipt;.” Fed. R. Civ. P. 4(f)(2). Noco does not argue
that Rule 4(f)(2) is relevant to the instant motion.
2
    See also the Hague Conference website located at https://www hcch.net.
                                                              5
    Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 6 of 12. PageID #: 95




service was successful or listing the reasons that prevented service. See Hague Convention, Articles

2-7. The Hague Convention also permits certain alternative methods of service (including through

postal channels) unless the receiving country objects. China has objected to most of these alternative

methods of service, including service by postal channels. See Liu Chang, 2019 WL 2135665 at *2.

See also China – Central Authority & Practical Information, Hague Conference on Private

International Law, https://www.hcch.net/en/states/authorities/details3/?aid=243. As a result, for

service in China, the Hague Convention primarily authorizes service through China’s central

authority (i.e., the Ministry of Justice) that arranges for service according to domestic law. Id.

Although compliance with the Hague Convention is mandatory in all cases to which it applies, it does

not apply “where the address of the person to be served is not known.” 3 Hague Convention, Art. 1.

         The Sixth Circuit has not directly addressed whether a party must first attempt service through

the Hague Convention pursuant to Rule 4(f)(1) before seeking leave to use alternative methods of

service under Rule 4(f)(3). Many district courts within this Circuit have concluded that a party need

not do so, finding that there is no hierarchy or preference among the methods of service set forth in

Rule 4(f). See, e.g., Phoenix Process Equip. Co. v. Capital Equip. & Trading Co., 250 F. Supp. 3d

296, 306 (W.D. Ky. 2017); Lexmark Int’l Inc. v. Ink Techs. Printer Supplies, LLC, 295 F.R.D. 259,

260 (S.D. Ohio 2013); Federal Trade Commission, 2017 WL 2362946 at *3; Slay v. IB Travelin,

Inc., 2019 WL 572877 at *2 (W.D. Tenn. Feb. 12, 2019); Studio A Entertainment, Inc. v. Active

Distributors, Inc., 2008 WL 162785 at n. 1 (N.D. Ohio Jan. 15, 2008).



3
  Additionally, the Hague Convention does not apply if service can be completed without transmitting documents abroad,
e.g., if substitute service on a domestic agent of the defendant is valid under local law and completed. Further, in the case
of “urgency” the Hague Convention permits courts to enter “provisional or protective measures,” which has been
interpreted to include “special forms of service.” See Hague Convention, Art. 15; Notes of Advisory Committee on 1993
Amendment to Rule 4, subdivision (f)(3).
                                                             6
  Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 7 of 12. PageID #: 96




         Other district courts have expressly disagreed, finding that, if the Hague Convention is

applicable, Rule 4(f) requires that parties first attempt service by the means designated in the

Convention pursuant to Rule 4(f)(1). See, e.g., Liu Chang, 2019 WL 2135665 at *4-5; Chanel v.

Zhibing, 2010 WL 1009981 at *3 (W.D. Tenn. March 17, 2010); Chanel v. Xu, 2010 WL 396357 at

*4 (W.D. Tenn. Jan. 27, 2010). Still other district courts within the Sixth Circuit have not expressly

decided the issue but have noted that the “preferred method for service of a foreign party is service

pursuant to the methods authorized by” the Hague Convention. See, e.g., Noco Company v. Shenzhen

Dika Na’er E-Commerce Co., Ltd., 2017 WL 11540638 at *2 (N.D. Ohio Nov. 22, 2017); Noco

Company v. Shenzhen Anband Technology, 2018 WL 1373822 at *2 (N.D. Ohio March 19, 2018);

Midmark Corp. v. Janak Healthcare Private Limited, 2014 WL 1764704 at *2-3 (S.D. Ohio May 1,

2014).

         As regards Rule 4(f)(3), courts agree that service under that Rule must be (1) directed by the

court; and (2) not prohibited by international agreement. See, e.g., Lexmark Intern., Inc. v. Ink

Technologies Printer Supplies, Inc., 295 F.R.D. 259 (S.D. Ohio 2013); Federal Trade Commission,

2017 WL 2362946 at *3. Courts have further found that, before service may be authorized under that

Rule, parties may be required to show that they have “reasonably attempted to effectuate service on

the defendant, and that the circumstances are such that the district court’s intervention is necessary

to obviate the need to undertake methods of service that are unduly burdensome or that are untried

but likely futile.” Shenzhen Anband Technology, 2018 WL 1373822 at *2. See also Phoenix Process

Equip. Co., 250 F. Supp. 3d at 306; Federal Trade Commission, 2017 WL 2362946 at *3; Ahkeo

Labs LLC v. Plurimi Investment Managers, LLP, 2017 WL 2793918 at *2 (N.D. Ohio June 26, 2017).




                                                   7
  Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 8 of 12. PageID #: 97




         Lastly, the Court must ensure that alternative means of service under Rule 4(f)(3) “comport

with constitutional notions of due process, namely that the service of process be reasonably

calculated, under all the circumstances, to apprize [sic] interested parties of the pendency of the action

and afford them an opportunity to present their objections.” Lexmark Int’l Inc. v. Ink Techs. Printer

Supplies, LLC, 291 F.R.D. 172, 174 (S.D. Ohio 2013). See also Aerodyn Engineering LLC v. Fidia

Co., 2020 WL 3000509 at *1 (E.D. Mich. June 4, 2020); Federal Trade Comm’n, 2017 WL 2362946

at *2.

         Rulings on alternative service under Rule 4(f)(3) are discretionary. See Shenzhen Anband

Technology, 2018 WL 1373822 at *2; Federal Trade Commission, 2017 WL 2362946 at *3. As one

district court noted, “Rule 4(f)(3) empowers the court with flexibility and discretion to fit the manner

of service utilized to the facts and circumstances of the particular case.” Federal Trade Commission,

2017 WL 2362946 at *3.

III.     Analysis

         In the instant case, Noco has not attempted to serve Defendant pursuant to the Hague

Convention; i.e., by transmitting the appropriate service documents to China’s Central Authority for

service according to domestic law. Noco asserts that the Hague Convention “does not apply ‘where

the address of the person to be served is not known.’” (Doc. No. 11) (quoting Noco Co. v. Zhejiang

Quingyou Elec. Commerce Co., 338 F.R.D. 100, 104 (N.D. Ohio 2021)). Specifically, Noco attests

through counsel that mailings to the physical Chinese addresses located for Defendant were returned

for “incorrect address” and “customer unavailable or business closed.” (Doc. No. 11-1 at ¶¶ 9-14.)

Further, Noco avers that its efforts to reach Defendant through two attorneys listed as representing

Defendant, as well as its efforts searching various websites to locate Defendant’s current address have


                                                    8
  Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 9 of 12. PageID #: 98




been unsuccessful. (Id. at ¶¶ 15-18.) Lastly, Noco asserts that under the circumstances presented, it

“requests leave to use email to serve Defendant,” arguing that it is a method not prohibited by

international agreement and which has been authorized in this district. (Doc. No. 11 at PageID# 82.)

Noco argues that “it is within this Court’s discretion to order an alternative method of service that

comports with constitutional due process requirements.” (Id. at PageID# 83.) Noco represents that

service via email is reasonably calculated to apprise Defendant of the litigation and, therefore,

comport with due process. (Id.)

       For the following reasons, the Court grants Noco’s request to serve Defendant Megawise

through email. As an initial matter, the Court finds that the Hague Convention does not apply because

Defendant Megawise’s address is unknown. Specifically, as set forth supra, Noco has presented

evidence that (1) Noco located two putative physical addresses in China for Defendant using the

USPTO TESS search; (2) Noco mailed the summons and Complaint to one of the addresses via the

U.S. Postal Service and sent a Waiver Package to both addresses on April 2, 2021 via Fed Ex; and

(3) the Packages were not delivered due to “incorrect address” and “customer unavailable or business

closed.” (Doc. No. 11-1 at ¶¶ 9-14; Doc. No. 9.) Noco has further indicated that it did not find any

other physical address for Defendant, despite searching several websites and databases. (Doc. No.

11-1 at ¶ 18.) Noco also represents that to date, it has attempted to contact Megawise “at each and

every point of contact and address that Megawise represents to the public.” (Id. at ¶ 19.) Based on

the above, the Court agrees that Defendant Megawise’s address is unknown. Therefore, the Hague

Convention does not apply and Rule 4(f)(1) is not applicable.

       The Court further finds that, under the circumstances presented, service on Megawise through

email is appropriate and reasonably calculated to apprise Megawise of the instant lawsuit. As an


                                                 9
 Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 10 of 12. PageID #: 99




initial matter, the Court finds that Noco reasonably attempted to effectuate service by sending the

Waiver Package to the physical addresses it located through the USPTO and making inquiries through

counsel known to have represented Defendant. The Court further finds that service through electronic

channels (such as email) is not prohibited by the Hague Convention. See, e.g., Shenzen Dika Na’er

E-Commerce Co., Ltd., 2017 WL 11540638 at *3 (noting that “federal courts have repeatedly found

that email service is not prohibited by the Hague Convention”); Shenzhen Anband Technology, 2018

WL 1373822 at *3 (same); Lexmark Int’l, 295 F.R.D. at 261 (same). This is the case even where a

signatory country has objected to the alternative methods of service in Article 10, as China has. See

Lexmark Int’l, 295 F.R.D. at 262; Noco v. Khaustov, 2019 WL 4218637 at *3 (N.D. Ohio Sept. 5,

2019) (“[F]ederal courts have found that ‘[w]here a signatory nation has objected to the alternative

means of service provided by the Hague Convention, that objection is expressly limited to those

means and does not represent an objection to other forms of service, such as email or publication.’”)

(quoting Adidas AG v. Adidas.style, 2018 WL 1801197 at *1 (S.D. Fla. Feb. 7, 2018)).

       Finally, Noco has provided sufficient information from which the Court can determine that

the requested alternative service via email is reasonably calculated to reach Megawise. Specifically,

Noco has presented evidence that the email address “support@megawise.com” is connected with

Megawise’s business and listed on its website and product manuals. (Doc. No. 11-1 at ¶ 21.) Noco

asserts that on April 1, 2021, it emailed a scanned, digital copy of the Waiver Package to

support@megawise.com and that the email “did not bounce back nor indicate . . . in any way that the

message was rejected or not delivered.” (Id. at ¶ 22.)




                                                 10
Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 11 of 12. PageID #: 100




       Courts have authorized electronic service under similar circumstances, particularly where a

defendant’s business takes place online and the defendant has provided an incomplete or incorrect

physical address. As one district court explained:

       Serving Defendants by e-mail not only meets constitutional standards, but also is the
       method of service most likely to reach Defendants. Defendants have organized their
       online business so that the only way customers can contact them to place an order or
       lodge an inquiry is by e-mail. Although every physical address listed by Defendants
       proved to be fraudulent upon investigation, every e-mail account listed was active.
       This is hardly surprising. Any e-commerce merchant depends on electronic
       communication, and in particular e-mail, for his livelihood. See Alexandra Jacobs,
       Happy Feet: Inside the Online Shopping Utopia, The New Yorker, Sept. 14, 2009, at
       67 (noting that most web merchants “seem to be operated by spectral forces rather
       than human beings” because they handle customer service solely by e-mail). Even “e-
       business scofflaw[s],” Rio Props., 284 F.3d at 1018, must maintain valid e-mail
       accounts and check them regularly to receive new orders and provide customers with
       receipts and shipping information.

Chanel v. Xu, 2010 WL 396357 at *4. See also Aerodyn, 2020 WL 3000509 at *2 (“Plaintiff is also

correct in asserting that service via email comports with principles of due process where the serving

party has shown, as Plaintiff has done here, that the party being served does business online and the

identified emails are valid.”)

       In light of Noco’s good faith efforts to service Megawise via both physical and electronic

means, the Court grants Noco’s Motion and orders Noco to serve Megawise through email within

fourteen (14) days of the date of this Order. Noco shall comply with Fed. R. Civ. P. 4 by providing

proof of service once service is completed by the above approved means. In addition, the Court

directs Noco to serve a copy of all pleadings on Megawise through email. Should Megawise enter a

formal appearance, service shall revert to standard processes.

IV.    Conclusion




                                                 11
Case: 1:20-cv-02615-PAB Doc #: 12 Filed: 09/13/21 12 of 12. PageID #: 101




       For all the reasons set forth above, Plaintiff’s Motion for Alternative Service (Doc. No. 11) is

GRANTED. Noco is ordered to serve Defendant Megawise through email within fourteen (14) days

of the date of this Order. Noco shall comply with Fed. R. Civ. P. 4 by providing proof of service

once service is completed by the above approved means. In addition, the Court directs Noco to serve

a copy of all pleadings on Megawise through email. Should Megawise enter a formal appearance,

service shall revert to standard processes.

       IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: September 13, 2021                              U. S. DISTRICT JUDGE




                                                 12
